Title: To John Adams from Jonathan Fay, 25 June 1798
From: Fay, Jonathan,Hunt, Joseph
To: Adams, John



From the Inhabitants of Concord, Massachusetts—To His Excellency the President of the United States.—ante 25 June 1798
Sir,When we contemplate the Wisdom and Firmness, the Integrity and Magnanimity of our National Executive; we rejoice that we are Men; we boast that we are Americans!—
When Britain treated America with more than step-dame Cruelty, the daring Infant manfully asserted her rights and bade Defiance to her Foe. A surviving few of us acted on the memorable 19th. of April—We saw unsheathed the first conquering sword—Concord drank the first blood of martyred Freemen—Here commenced a Contest, dubious for Columbia; but by the Perilous Patriotism of her Sons, and the All-conquering Sword of God and Washington; she won her sovereign Independence, and founded a growing Empire, on the indestructible basis of Justice and equal rights!—
We, Sir, having kept a watchful eye on your active merit, from the first dawn of your Political existence, until you rose to the Acme of Political Greatness, recognize with warmest gratitude your signal services during the tempest of a revolution, which challenges obliterating Time to blot it from the scroll of Fame. We revere your inviolable attachment to the interests of our Country, which shone with Eclat, in framing and defending our immortal Constitution, which exhibits Wisdom inferior only to Divine!—
While we view with fullest satisfaction peerless Washington’s equitable Administration, we cordially acquiesce in the unshaken rectitude, the amicable disposition, and the vigorous measures, now adopted by our Executive, towards an aspiring Power, who, unprovoked, has outraged the Piracy and Perfidy of Gothic darkness and Vandal barbarity; who has perpetrated Crimes unparalelled in the History of Man! France, grasping at universal domination and aggrandizement, has abandoned every Moral and Religious Principle; trampled on sacred faith; sported with National Laws; and demanded pecuniary exactions, which would bankrupt our Nation and render us Slaves, instead of a Free, Sovereign, Independent People. Shall we submit to these repeated insults and humiliating demands or resolve, in holy remembrance of those who bled, that we will defend by our Valour, what they won by their Blood? We would not dictate; but should the Crisis demand, we will rally round the Standard of our Government, and under the direction of the concentrated Wisdom of the Union, make a free willoffering of our Lives and Fortunes, sooner than truckle to the mandates of any foreign Power. We will gloriously perish in the attempt, or unsullied, transmit to Posterity, what we received in early day, from those who are now translated to brighter worlds; or, trembling beneath the weight of Age!—We, in unison with the Union, will convince France and the World, that the Divine enthusiasm of ’75 glows in the bosom of each genuine American, and, under Providence, will render Columbia as formidable to her foes, as was Michael’s Sword from the Armory of God, to the rebel Angels of Heaven!

















Jona. Fay.Joseph Hunt.Thos. Farmer.Nathel. Munroe.Samel: Jones.Samel. P. Prescott.Ezra RipleySamel. BarrettBenj. HosmerJona. PrescottNoah MorseNoah MorseFrancis JarvisJoseph HosmerCyrus HosmerRoger BrownJohn Curtis.John Fay(54 other signatures)